Citation Nr: 1041767	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-25 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) or service-connected residuals of a gunshot wound.


REPRESENTATION

Appellant represented by:	Eva Guerra, Attorney at Law


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1967.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
appeal was remanded for additional development in November 2008 
and April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The July 2009 VA examiner who reviewed the Veteran's claim 
discusses the Veteran's blood pressure readings over the prior 
six months, the lack of end organ damage, and the lack of 
evidence of an increase in severity of hypertension.  In December 
2008, this same VA examiner stated that the Veteran had been 
treated for hypertension since 1998 and had renal impairment with 
elevated creatine beginning in 2002.  This suggests that the 
Veteran has been receiving regular VA treatment for his 
hypertension, but the most recent VA treatment records associated 
with the claims file are dated 2004.  38 U.S.C.A. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile."  On remand, current and complete 
VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete VA treatment records.  Evidence 
of attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with the 
claims file.

2.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


